REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments submitted on 03/03/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 has overcome prior art of record. 
The cited prior art of record, Kato (US20150229125A1) and Gao (US20110127935A1) have been found to be the closest prior art.
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, “the second relay is switched from the open circuit state to the short circuit state when the system circuit is powered on and after the first relay is in the open circuit state for a first time period, and when the system circuit is powered off and after the second relay is in the short circuit state for a second time period, the second relay is switched to the open circuit state”. The prior art of record also does not teach “the first time period is a difference between the delay time of the second relay and a delay time of the first relay”.
The amended limitations, in combination with the remaining limitations of the independent claim 1 are not taught nor suggested by the prior art of record. The claims are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/10/2021


	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839